DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claims 1, 15 and 25 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant has amended Claim 1, 15 and 25 to clarify their meaning. As discussed in the interview on September 8, 2021, the applicant has amended the claims to recite structure. Specifically, the claims recite in this proposed amendment the fluid and how the structure of temperature control system is used when qualifying the fluid dispenser by ensuring that it meets the criteria recited in the claims. No new matter added. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
"the fluid dispenser"  in Claims 1 and 15 and “temperature control system” in Claims 1, 4 and 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Descriptions from the specification are found at:
1) Paragraph [0024] – “…fluid dispenser may be selected from one of: a piezoelectric fluid dispenser, a thermal fluid dispenser, and a microelectromechanical system (MEMS) based fluid dispenser.”
2) Paragraph [0074] – “…resist temperature control system …resist may be heated prior to being sent to the piezo fluid dispensing system.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3-14, and 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: A modifier of the term (noun) "fluid": it is unclear that the fluid described in the limitation: "...a reservoir containing a fluid..." is the same or different than the fluid in "...a piezoelectric fluid dispenser configured to dispense a plurality of droplets of a fluid..." 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8-9, 11-15 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivasan (US 2017/0106399) in view of Uetsuki (US 5,992,968).
Regarding Claim 1, Sreenivasan teaches a fluid dispensing system comprising: a fluid dispenser configured to dispense a plurality of droplets of an imprint resist fluid (Fig. 3A paragraph [0032]  multi jet – 303)  at a plurality of locations onto a substrate (Fig. 2, abstract paragraph [0011]) and also teaches that each of the plurality of droplets is dispensed by a piezoelectric fluid dispenser has performance accuracy or a fluid volume, as experimentally determined, that is less than 1.2 pL (Figs.2 and 3A paragraph [0032]). Moreover, the fluid material is dispensed by two modes of inkjet material deposition both of which 
However, while Sreenivasan discloses that this fluid is configured to dispense a plurality of droplets at a fluid volume that is less than 1.2 pL (paragraph [0032] dispensed …below 1 picoliter using either piezo jets….) however, Sreenivasan is silent regarding the fluid temperature. 
In an analogous art, Uetsuki teaches a fluid dispensing system (ink jet printing method and apparatus – abstract), that a temperature control system (Fig. 9-11 Col. 3: li. 20-23 heater board – 23) is configured to maintain a droplet fluid temperature at greater than 23 ⁰C, of each of the plurality of droplets prior to being dispensed by the fluid dispenser so as to allow the viscosity of the ink to be maintained with uniformity – stable ejecting range (Col.10:li.46-52). 
Uetsuki further teaches a method to suppress the offset distance between a main dot and a satellite or small dot at the time of scanning  from a fluid dispenser experimentally determined to have a drop placement accuracy for the imprint resist fluid that is less than a first threshold when the droplet fluid temperature is greater than 23 °C; and that the drop placement accuracy is greater than the first threshold when the droplet fluid temperature is less than or equal to 23 0C (Col. 7 li. 20-40 where satellite presence is reduced..) where there is an inference that the ink is equal or less than that temperature because the teaching is that ink which is kept solid at a temperature equal to or lower than a room temperature  but softened or liquidized at the room temperature may be used (Col. 10:li. 42-46). 
Moreover, Uetsuki also discloses that this fluid dispensing system comprises a reservoir containing a fluid (Fig. 8 Col. 1:li. 36-39; Col. 10:li. 15…ink jet head having an ink tank ...), that is a formable material (Col. 10: li 59-60 …ink starts to be solidized when an ink droplet reaches a printing medium…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sreenivasan to incorporate the teachings of Uetsuki whereby a fluid dispensing system configured to dispense a plurality of droplets of an imprint resist fluid that is a formable material containing a monomer mixture at a plurality of locations on a substrate and is, in one embodiment, configured to dispense these droplets with a fluid volume less than 1.2 pL would also recognize that the ink jet system being used comprises a reservoir containing a fluid that is a formable 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the apparatus of Sreenivasan. Uetsuki discloses utilizing a temperature controller. This would have been advantageous to Sreenivasan to control the temperature of the ink to allow appropriate deposition at the correct viscosity. 
Additionally, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the ink composition of Sreenivasan by substituting it with the composition of Uetsuki.  Moreover, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Although, in the case of  Sreenivasan, the volume range of the droplets is taught, in one embodiment, to be below 1 pL instead of below 1.2 pL (Sreenivasan, paragraph [0032]) and, in the case of Uetsuki, the temperature range is taught as  30 ⁰C to 70 ⁰C (Uetsuki, Col. 10:li. 46-51), one with ordinary skill in the art would be motivated to use this temperature range so as to allow the viscosity of the ink to be maintained with a stable effecting range (Uetsuki, Col. 10:li.46-51) and also be motivated to use this volume level to achieve higher resolution (Sreenivasan, paragraph [0075]).

Regarding Claim 3, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 and Uetsuki further teaches the droplet fluid temperature of the dispensed droplets is between 23.1 ⁰C and 40 ⁰C (Col.10:li.47-49). 

Regarding Claims 5, 11 and 12,  the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 and Sreenivasan further teaches that the fluid volume is in one embodiment, the minimum volume of drops dispensed is below 5 picoliters and in another embodiment, the minimum volume of drops dispensed is below 1 picoliter (paragraph [0032]), but Sreenivasan does not explicitly disclose the fluid volume is between 0.20 pL and less than 1.2 pL nor that the fluid volume is 0.6 pL or less as in Claim 11, nor that the fluid volume is 0.34 pL as in Claim 12.
MPEP 2131.03.

Regarding Claim 8, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 and Sreenivasan further teaches that the fluid volume is less than 0.75 (paragraph [0032]), while Uetsuki teaches that increasing the droplet fluid temperature improves the drop placement performance as reflected in a relative change in a performance metric (Uetsuki, Col. 7:li. 19-39 Table 1). 

Regarding Claim 9, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 and Sreenivasan further teaches that the fluid volume is less than 0.6 pL (paragraph [0032]),  while Uetsuki teaches that the temperature is between 23.1 ⁰C and 40 ⁰C (Col. 10:li 47-49).  While Uetsuki does not explicitly disclose the fluid temperature is 25.5 ⁰C or greater, prior art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”. MPEP 2131.03.

Regarding Claim 13, the combination of Sreenivasan and Uetsuki disclose all the limitations of Claim 1 and this combination further discloses that the fluid dispenser is configured such that for a given imprint resist fluid: in a first case wherein the fluid volume is a first volume and the droplet fluid temperature is a first temperature, then a drop placement accuracy is a first value (Sreenivasan, Figs.2 and 3A paragraph [0032], Uetsuki, Col.4:li 58-65 Table 1, Col 10:li. 19-23), 
in a second case wherein the fluid volume is the first volume and the droplet fluid temperature is a second temperature greater than the first temperature, then the drop placement accuracy is a second value less than the first value; wherein a first difference is a subtraction of the second value from the first value; 
in a third case wherein the fluid volume is a second volume less than the first volume and the droplet fluid temperature is the first temperature, then the drop placement accuracy is a third value; 
in a fourth case wherein the fluid volume is the second volume and the droplet fluid temperature is the second temperature, then the drop placement accuracy is a fourth value less than the third value; 
Moreover, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In this case, Uetsuki indicates this capability of different drop placement accuracy for different volumes as in the instant case (Table 1). 

Regarding Claim 14, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 and both Sreenivasan and Uetsuki further teach the fluid dispenser is selected from one of: a piezoelectric fluid dispense a thermal fluid dispenser, and a MEMS based fluid dispenser (Sreenivasan paragraph [0032], Uetsuki  Col. 9: li. 20-23.)

Regarding Claim 15, Sreenivasan teaches a fluid dispensing system comprising: a fluid dispenser configured to dispense a plurality of droplets of an imprint resist fluid (Fig. 3A paragraph [0032]  multi jet – 303)  at a plurality of locations onto a substrate (Fig. 2, abstract paragraph [0011]) and also teaches that each of the plurality of droplets is dispensed by a piezoelectric fluid dispenser has performance accuracy or a fluid volume, as experimentally determined, that is less than 1.2 pL (Figs.2 and 3A paragraph [0032]). Moreover, the fluid material is dispensed by two modes of inkjet material deposition both of which use formable material containing a monomer mixture (paragraph [0043] …curable monomer/oligomer drops…)
However, while Sreenivasan discloses that this fluid is configured to dispense a plurality of droplets at a fluid volume that is less than 1.2 pL (paragraph [0032] dispensed …below 1 picoliter using either piezo jets….) however, Sreenivasan is silent regarding the fluid temperature as well as a filtered resist recirculation system, fluid supply line, fluid return line and reservoir, 
In an analogous art, Uetsuki teaches a fluid dispensing system (ink jet printing method and apparatus – abstract), that a temperature control system (Fig. 9-11 3:20-23 heater board – 23) is configured to maintain a droplet fluid temperature at greater than 23 ⁰C, of each of the plurality of droplets 0C (Col. 10:li 46-51) where there is an inference that the ink is equal or less than that temperature because the teaching is that ink which is kept solid at a temperature equal to or lower than a room temperature  but softened or liquidized at the room temperature may be used (Col. 10:li 42-46). 
Moreover, Uetsuki also discloses that this fluid dispensing system comprises a reservoir containing a fluid (Fig. 8 Col 1:li 36-39; Col.10: li 15…ink jet head having an ink tank ...), that is a formable material (Col. 10:li 59-60 …ink starts to be solidized when an ink droplet reaches a printing medium…) and further teaches a filtered resist recirculation system and reservoir (Figs. 9-11 Col  3 li 43-44 ink storage – 212) ; a fluid supply line (Col. 3 li 43-47 flow paths – 213); fluid return lines that a heater  (Fig. 9-11 Col. 3 li 20-23) is configured to maintain a droplet fluid temperature at greater than 23 ⁰C, of each of the plurality of droplets prior to being dispensed by the fluid dispenser (Col.10 li 46-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sreenivasan to incorporate the teachings of Uetsuki whereby a fluid dispensing system configured to dispense a plurality of droplets of an imprint resist fluid that is a formable material containing a monomer mixture at a plurality of locations on a substrate and is, in one embodiment, configured to dispense these droplets with a fluid volume less than 1.2 pL would also recognize that the ink jet system being used comprises a reservoir containing a fluid that is a formable material  (Uetsuki, Col. 1:li 36-39; Col. 10: li 15)  and that this would generally have a controlled temperature within the range of 30 ⁰C to 70 ⁰C (Uetsuki,10:46-51). Although, in the case of  Sreenivasan, the volume range of the droplets is taught, in one embodiment, to be below 1 pL instead of below 1.2 pL (Sreenivasan, paragraph [0032]) and, in the case of Uetsuki, the temperature range is taught as  30 ⁰C to 70 ⁰C (Uetsuki, Col. 10:li 46-51), one with ordinary skill in the art would be motivated to use this temperature range so as to allow the viscosity of the ink to be maintained with a stable effecting range 

Regarding Claims 25 and 26, the combination of Sreenivasan and Uetsuki disclose all the limitations of Claim 1 and while Sreenivasan further teaches wherein the drop placement performance metric is in a scanning direction (paragraphs [0054] [0076] … retaining control over the volume and location of each dispensed drop…;…desired…drop location precision…) and also teaches that if drops do not provide sufficient precision because of variation in drop placement accuracy, a control system can be used to locate the inkjet head and the best fit line of the nozzles, Sreenivasan does not explicitly teach that the drop placement performance metric is a 3σ deviation in drop placement. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply a 3σ deviation in drop placement as a drop placement performance metric, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to use a 3σ drop placement deviation because stage precision is much better than inkjet drop placement accuracy. Hence, this approach can lead to higher precision in using a metrology tool (Sreenivasan paragraph [0098]).

Claim 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sreenivasan and Uetsuki  as applied to Claim 1 above, and further in view of Ito (US 2012/0229548).
Regarding Claim 4, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1  and Uetsuki further teaches a method to suppress the offset distance between a main dot and a satellite or small dot at the time of scanning  from a fluid dispenser configured to have a drop placement 
In the same field of endeavor, droplet discharge device and method, Ito teaches the use of a heater that is a Peltier device (paragraph [0263]) configured to both heat and cool (paragraphs [0030] )an imprint resist fluid (paragraph [0353]) while Sreenivasan also teaches resist materials (paragraph [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sreenivasan and Uetsuki to incorporate the teachings of Ito whereby a fluid dispensing system configured to have a drop placement accuracy less than a first threshold when the droplet fluid temperature is with a predetermined temperature range and has greater accuracy when it is outside that predetermined temperature range, as shown by the data of Uetsuki (Tables 1 & 2) , would also consider a heater, as taught by Ito, which is a Peltier device configured to both heat and cool the imprint resist fluid based on that predetermined temperature range. One with ordinary skill in the art would desire a temperature adjustment unit to be one of a heating and cooling unit and that this temperature adjustment unit would use a Peltier element (paragraph [0263]), so that the actual temperature of the droplet can be securely adjusted to the temperature in the formation of the predetermined pattern (paragraphs [0029] [0030]).

Regarding Claim 7, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 but are silent about a cooler for keeping the droplet fluid temperature within a temperature range.
In the same field of endeavor, droplet discharge device and method, Ito teaches the use of a cooler as part of a temperature control system (paragraph [0011] temperature adjustment unit) for 

Regarding Claim 10, the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 however do not teach regarding the properties of the imprint resist in combination with geometry of the fluid dispenser and its effect on drop placement accuracy.  
In the same field of endeavor, droplet discharge device and method, Ito teaches the use of the imprint resist fluid, wherein properties of the imprint resist in combination with geometry (paragraphs [0007] [0213] where viscosity of droplet affects nozzle discharge) of the fluid dispenser cause a drop placement accuracy to be less than a first threshold when the droplet fluid temperature is greater than or equal to 25 ⁰C (paragraph [0213] lowered placement accuracy inferred by clogged nozzles).

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sreenivasan and Uetsuki  as applied to Claim 1 above, and further in view of Markham (US 6,293,644).
Regarding Claim 6,  the combination of Sreenivasan and Uetsuki teach all the limitations of Claim 1 but are silent that the formation of satellite droplets are minimized or eliminated relative to when the droplet fluid temperature is less than or equal to 23 ⁰C.
In an analogous art, method and apparatus for preventing satellite induced banding in an ink jet printer, Markham teaches that the formation of satellite droplets are minimized based on temperature .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
StudyLib (StudyLib Math/Statistics and Probability/Statistics: Empirical Rule (3 Sigma Rule): https://studylib.net/doc/9615599/empirical-rule--3-sigma-rule-): Discloses the empirical 3σ rule is commonly known to one with ordinary skill in the art and represents 3 standard deviations of a given mean in a normal distribution of data such that 99.7% of data values fall within its boundaries in either direction of the mean as evidenced by the following on line non-patent literature.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712